OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
             OFFldft^0^feSS,L ST^TI0NJ^»f^s £?3.'F"C)STAGE»PITNEYBOWES
             STATE OF TEXAS                 JsS.      ^mm~"'
             PENALTY FOR
                                                               ZIP 78701
             PRIVATE USE                                       02 W
                               if* - *S ^                      0001401623JUN 03
5/28/2015
GRIGGS, EDGAR
                                                                           WR-83,365-01
On this day, tfie application for^O^Wn^of Habeas Corpus has been received
and presented to the Court
                                            "ssasx^
                                                                    Abel Acosta, Clerk
                             EDGAR GRIGGS
                             TELFORD UNIT - TDC # 1771618
                                                                                           •A
                             3899 STATE HWY 98
                             NEW BOSTON, TX 75570
                                                                                           ••/
                                                                                          £\